Citation Nr: 0204834	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected osteochondritis dissecans 
of the right ankle from August 21, 1995 through August 7, 
1997, and the 30 percent rating assigned from March 1, 1998.

2. Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1958 to 
November 1962.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted service connection for 
osteochondritis dissecans of the right ankle and rated that 
disability as noncompensable effective August 21, 1995; and 
an October 1999 rating decision that denied entitlement to a 
TDIU.  The veteran timely perfected an appeal as to each 
claim.

Because the veteran has disagreed with the initial and 
subsequent evaluation assigned following the grant of service 
connection for osteochondritis dissecans of the right ankle, 
the Board has recharacterized the claims for higher 
evaluations for that disability in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

In an April 1998 rating decision, the RO granted a 10 percent 
rating effective August 21, 1995, the effective date of 
service connection.  Thereafter, the RO assigned a temporary 
total rating from August 8, 1997, until March 1, 1998, when 
the 10 percent rating was reinstated.  In a June 1998 rating 
decision, the RO determined that a 20 percent rating was 
warranted from March 1, 1998.  Subsequent to that decision, 
the RO determined in a November 2001 rating decision that a 
30 percent evaluation was warranted from March 1, 1998.

In October 2000, the veteran offered testimony at a 
videoconference hearing held before the undersigned Board 
Member.  A transcript of that hearing is of record.

In November 2000, the Board remanded these matters to the RO 
for additional development.  After completion of the 
requested development and readjudication, the claim has been 
returned to the Board for further appellate consideration.  

The Board notes that statements from the veteran and medical 
evidence indicate the veteran fell and injured his leg in 
November 2000.  He contends that the fall was a result of 
weakness and instability of the right ankle.  To the extent 
that the veteran's statements may be viewed as a claim for 
service connection for an injury secondary to his service-
connected ankle disability, they are referred to the RO for 
appropriate action.

The Board's decision on the propriety of the initial and 
subsequent rating assigned for the veteran's service-
connected osteochondritis dissecans of the right ankle is set 
forth below. The TDIU claim is addressed in the remand 
following the decision.


FINDINGS OF FACT

1.  All necessary notification and development action has 
been accomplished.  

2.  Between March 21, 1995, and August 7, 1997, 
osteochondritis dissecans of the right ankle was manifested 
by complaints of pain and swelling with normal range of 
motion. 

3.  Since the termination of a temporary total rating for 
osteochondritis dissecans of the right ankle on March 1, 
1998, the service-connected right ankle condition has been 
manifested by ankylosis with 5 degrees of plantar flexion 
deformity and other limited motion, pain, weakness, 
instability, incoordination, lack of endurance, and abnormal 
movement; a physician has opined that the veteran's range of 
motion is further reduced by 50 percent due to weakened 
movement and excess instability, and that the veteran's  
partial ankylosis is the functional equivalent of complete 
ankylosis of the ankle.  



CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation 
from April 21, 1995, through August 7, 1997, for 
osteochondritis dissecans of the right ankle was proper, the 
criteria for a higher evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.471a, Diagnostic Codes 
5270, 5271 (2001).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for 
osteochondritis dissecans of the right ankle, from March 1, 
1998, are met.   38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.471a, 
Diagnostic Codes 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the June 
1997 statement of the case, and the June 1998 and November 
2001 supplemental statements of the case, the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; in fact, it 
appears that all existing, pertinent evidence identified by 
the veteran as relative to the claim has been obtained and 
associated with the claims file.  Moreover, the veteran has 
undergone VA examinations in connection with the claim, has 
testified at a video conference hearing as to his claim, and 
there is no indication that there is additional, pertinent 
evidence outstanding that is necessary for a fair 
adjudication of the issue.  Under these circumstances, and in 
view of the bases for the denial of the claim, set forth 
below, the Board finds that the veteran is not prejudiced by 
the Board's consideration of the claim, at this juncture, 
without first remanding them to RO for explicit VCAA 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Based on the foregoing, the Board may consider the 
claim on the merits.

I.  Factual Background

In August 1995, the RO received the veteran's claim for 
service connection for a right ankle disorder.

In a statement from the veteran's wife dated in December 
1995, she recalled that her husband's ankle was injured in 
service and that after his discharge he continued to have 
problems with pain and swelling over the years.  After many 
years he finally had surgery on his ankle that helped 
decrease the pain, but also resulted in weakness and 
instability.

A May 1996 rating decision granted service connection for 
osteochondritis dissecans of the right ankle based on service 
medical records that show a history of ankle pain in service 
along with a diagnosis of the disorder.  A zero percent 
(noncompensable) evaluation was assigned at that time.

The veteran underwent a VA examination in June 1996.  He 
complained of pain, swelling, and weakness of the right 
ankle.  On examination of the right ankle, dorsiflexion and 
plantar flexion were equal bilaterally and within normal 
limits.  Both lower extremities were noted to have edema.  An 
x-ray report of the right ankle showed soft tissue swelling 
and some degenerative changes in the ankle mortise.  
Posterior calcaneal was also shown.

An x-ray report of the veteran's ankle from the Winston-Salem 
Outpatient Clinic dated in February 1997 showed a large 
osteochondral defect along the medial tibial plateau.  There 
was concern that this was an unstable fragment.  Lateral 
views demonstrated a depression in the talar dome.  The ankle 
mortise was maintained and there were no other acute 
fractures identified.  A large posterior calcaneal spur was 
seen at the Achilles tendon insertion.  A MRI of the right 
ankle in March 1997 showed thickened medial collateral 
ligament and retinaculum with enthesopathic changes about the 
insertion of the medial malleolus.  There was a stage-4 
medial talar dome osteochondral injury with concern for 
unstable fragment.  A tiny amount of fluid was found in the 
sinus tarsi region.  The lateral collateral ligaments were 
intact.  An April 1997 x-ray report of the right ankle 
revealed minimal swelling laterally and no acute bony trauma.  
Minimal degenerative changes in the ankle mortise and a 
calcaneal spur were noted.

Records from the Durham VA Medical Center (VAMC) showed that 
the veteran underwent right ankle arthroscopy in August 1997.  
Progress notes dated in November and December 1997 indicated 
the veteran had painful range of motion of the right ankle.  
Osteochondritis dissecans and degenerative joint disease of 
the right ankle were shown by x-ray.  It was expected that 
the veteran would be able to return to work in February or 
March 1998.

A December 1997 letter from VA physician John A. Feagin, M.D. 
stated that the veteran's ankle was doing somewhat better 
following surgery; however, he had not been fitted for his 
ankle brace and only had partial weight bearing at the time.  

The veteran underwent a VA examination in February 1998.  At 
that time he complained of weakness, snapping, and popping of 
the ankle joint.  Walking was painful and he was unable to 
stay on his feet for long.  The examiner observed that the 
veteran wore a brace on the right foot and ankle and weight 
bearing was good.  On examination of the right ankle, 
dorsiflexion was to 10 degrees and plantar flexion was to 30 
degrees; both were noted to be with pain.  There was no 
evidence of fatigue, weakness, or lack of endurance.  Some 
edema was seen, but there was no effusion, tenderness, 
redness, heat, or ankylosis.  X-rays showed probable 
osteochondral abnormality in the medical aspect of the talar 
dome.  Mild degenerative changes were again noted around the 
ankle mortise as well as enthesopathic changes at the 
insertion of the Achilles tendon and plantar aponeurosis.

The veteran was seen at the Durham VAMC in April 1998 for a 
routine check-up.  The right ankle was doing okay.  It was 
noted that he had been doing better with the brace.

In a letter from the Chief of Orthopedic Services at the 
Durham VAMC dated in May 1998, the physician stated that the 
most recent x-rays revealed an enlargement of the 
osteochondral defect, increased degenerative process, and a 
shift of the right ankle mortise as compared to the November 
1997 study.  The veteran had to wear a fixed ankle double 
upright AFO to limit the range of right ankle motion because 
of the severe pain and swelling the veteran experienced after 
being on his ankle 10-15 minutes or after walking 1-2 blocks.  
The range of motion of the right ankle was guarded with 
dorsiflexion at about 10 degrees and plantar flexion at about 
30 degrees.  The limited range of motion in his ankle was in 
inversion and eversion, which caused pain and weakness.  In 
addition to functional loss in motion, the veteran's ankle 
had lost strength and stamina.  The physician noted that the 
veteran had to discontinue employment in his last two 
occupations because he was unable to stand on his feet for 
the length of time that was required.  He opined that the 
osteochondral defect, as well as the degenerative process in 
the ankle, was a severely limiting factor in employability.

In September 1998, a physician from Coastal Internal Medicine 
and Cardiology submitted an opinion that the veteran was 
disabled from September 20, 1998, to September 24, 1998, due 
to an ankle and leg injury.

An evaluation report dated in December 1998 from C.R. 
Wheeless, III, M.D., indicated that the veteran had been seen 
for chronic right ankle pain.  He had significant difficulty 
ambulating and wore an ankle brace.  He was unable to stand 
for greater than ten minutes at a time or walk any distance 
greater than one block.  After a physical examination and x-
ray findings were reviewed, a disability evaluation was 
performed according to the AMA Guidelines for evaluation of 
permanent impairment.  Application of the guidelines resulted 
in findings of permanent impairment that were 13 percent for 
the whole person, 29 percent for the lower extremity, and 41 
percent for the foot.  The physician opined that due to the 
veteran's age and previous occupation, the veteran should be 
considered unemployable since he was not a candidate for 
vocational rehabilitation in his previous line of work in 
light of his inability to walk for prolonged periods of time.  

A December 1998 examination report from Steven P. Abel, 
P.A.C., showed that the veteran complained of a painful right 
ankle.  Despite the double upright fixed AFO, the veteran 
continued to complain of pain and instability.  At the time 
of the examination, the veteran did not appear to be in any 
acute distress and he walked with an antalgic gait to the 
right.  On examination of the right ankle, there was one-half 
to one-inch calf atrophy of the right lower extremity and 
there was mild to moderate edema about the right ankle.  
There was significant tenderness and pain to palpation right 
over the anterior medial tibiotalar joint as well as the 
medial malleolus.  There was minimal pain and tenderness 
along the lateral malleolus.  He had slightly decreased 
sensation to all of his toes, but had normal blanching.  
There was a positive 10 degrees of varus angulation at the 
hindfoot and his right ankle demonstrated dorsiflexion to 5 
degrees and plantar flexion to 15 degrees.  X-rays of the 
right ankle revealed a large osteochondral lesion over the 
anterior medial talar dome and severe osteoarthritis of the 
tibiotalar joint with loss of cartilage space over the medial 
malleolus and only a 1-2 millimeter space between the tibia 
and the talar.  Significant osteoarthritis of the lateral 
malleolus was noted as well.  It was opined that the veteran 
was not able to return to any type of employment since he was 
not able to stand for any greater than five or ten minutes at 
a time, and unable to walk for any distance.  

The veteran underwent a VA contract examination in May 1999.  
He had difficulty walking and standing for periods of time.  
He wore an ankle brace that helped decrease the pain.  The 
physician observed that the veteran had an antalgic gait.  
With the brace off, he walked with his foot externally 
rotated, and with the brace on it was still rotated but to a 
lesser degree.  On examination of the right ankle there was 5 
degrees of flexion deformity, and the veteran could only flex 
his ankle another 15 degrees that resulted in a total of 20 
degrees of flexion.  Passively, the right ankle could only 
flex a jog of motion further that created a significant 
increase in pain.  There was 5 degrees of inversion and no 
subtalar eversion.  The right foot was warm, there was marked 
tenderness about the medial side of the foot, and there was 
synovial thickening of the right ankle joint.  X-rays of the 
right ankle revealed a 1-centimeter by 4-centimeter defect in 
the talus region.  There was also sclerosis and thickening in 
the region of the medial malleolus and medial talar regions.  
With regard to impairment, the physician indicated that the 
right ankle demonstrated 30 percent impairment.  The 
physician opined that the veteran's diabetes, hypertension, 
and marked obesity further contributed to the veteran's 
impairment, which resulted in significant disablement from 
him being gainfully employed.  

The veteran was seen at the Durham VAMC in December 2000 for 
assessment of his right ankle pain and other multiple medical 
problems.  An x-ray report showed no sign of acute trauma and 
the appearance of the prior talar osteochondral fracture was 
unchanged.  There was evidence of mild to moderate ankle 
post-traumatic osteoarthritis.

A letter from the veteran dated in January 2001 indicated 
that his right ankle was gradually getting worse.  The ankle 
was weaker, hurt almost constantly, and seemed more unstable 
when he walked on it.  He experienced right ankle pain and 
swelling, and frequently stumbled.

Records received from the Social Security Administration 
(SSA) in January 2001 show that the veteran received 
disability benefits for disorders other than osteochondritis 
dissecans of the right ankle.

A January 2001 MRI report from the Durham VAMC showed high 
grade partial or full thickness tear of the flexure hallucis 
longus and accessory os naviculari with some increased signal 
between it and the navicular bone that raised the possibility 
of instability.  The spring ligament was poorly visualized 
and injury to it could not be excluded.  There was 
osteochondral injury of the talus, partial coalition and/or 
degenerative changes in the posterior subtalar joint, post 
traumatic/degenerative changes, and nonspecific pretibial 
edema.

The veteran underwent a VA contract examination in September 
2001.  He then complained of pain, weakness, stiffness, 
swelling, inflammation, instability, occasional locking, 
fatigue, and lack of endurance.  He had severe pain during 
the day with weight bearing and had constant pain and 
swelling for one-and-one-half years.  He used to have flare-
ups, but now his symptoms were constant.  He was unable to 
walk up an entire stairway, and could only walk up no more 
than a few stairs.  The physician noted considerable atrophic 
changes from the right knee down with extreme shininess and 
edema with no ulceration but a very scaly, papular eruption 
of the skin of the right lower extremity.  The veteran wore a 
steel brace that fitted to his shoe.  He also walked with the 
use of a cane due to instability of the right ankle.  His 
gait was antalgic to the right and he had definite limited 
function of standing or walking.  On examination, the 
veteran's right ankle had partial ankylosis with the 
functional equivalent of complete ankylosis.  There was 
swelling and edema, but no redness or heat.  There was 
extreme weakness, instability, incoordination, lack of 
endurance, pain, and abnormal movement.  Range of motion 
tests of the right ankle showed dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees.  Normal range of motion 
was noted to be dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  There were no constitutional signs of 
arthritis.  X-rays of the right ankle showed moderate 
degenerative or post-traumatic arthritic changes in 
association with localized osteochondritis dissecans of the 
medial compartment.  There was also incidental finding of 
posterior and plantar heel spurs of the right foot.  

The physician indicated that there was definite weakened 
movement in all aspects of movement with excessive 
fatigability and incoordination, all attributed to the 
service-connected ankle disability.  An additional range of 
motion of 50 percent was lost due to weakened movement, 
excess fatigability or incoordination.  The physician opined 
that pain significantly limited functioning of the veteran's 
right ankle, but could not express an opinion as to the 
degree of additional range of motion lost due to pain.  With 
regard to the effects of the veteran's disability upon his 
occupational and daily activities, the physician stated that 
the veteran was totally unable to get around or bear weight 
on the right ankle without excruciating pain and instability.  
There also was the loss of coordination and complete loss of 
agility.  The physician opined that the restrictions were 
such that the veteran had a complete and total inability to 
obtain or retain substantial gainful employment and was 
totally unemployable due to his right ankle.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Thus, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The RO granted service connection and assigned an initial 
noncompensable rating for osteochondritis dissecans of the 
right ankle.  During the course of the appeal the RO 
determined that a 10 percent rating was warranted under 
Diagnostic Code 5271 from August 21, 1995, the effective date 
of the grant of service connection; hence, the initial 
evaluation assigned is 10 percent.  

Under Diagnostic Code 5271, a 10 percent rating is warranted 
for moderate limitation of ankle motion and a 20 percent 
rating is warranted for marked limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has carefully considered the evidence of record in 
light of the above-referenced criteria and finds that, at no 
time between the August 21, 1995, effective date of the grant 
of service connection and the assignment of a temporary total 
evaluation for the condition effective August 8, 1997, has 
the veteran's osteochondritis dissecans of the right ankle 
resulted in a level of disability warranting more than the 10 
percent evaluation initially assigned.  

At the time of the June 1996 VA examination, the veteran 
complained of ankle pain, swelling, and weakness.  X-rays of 
the right ankle showed evidence of swelling and revealed some 
degenerative changes; however, dorsiflexion and plantar 
flexion of the right ankle were within normal limits.  
(Parenthetically, the Board notes that dorsiflexion of the 
ankle to 20 degrees is considered full and plantar flexion to 
45 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate 
II.).  Additional evidence, such as x-ray reports from 
February and April 1997, and a March 1997 MRI report, were 
considered, but they do not including findings of limitation 
of motion.  

As, prior to August 8, 1997, range of motion was only shown 
to be within normal limits, the objective evidence does not 
support assignment of an evaluation for moderate-much less, 
marked-limitation of motion under Diagnostic Code 5271.  
However, given the X-ray findings and the veteran's 
complaints, to include pain and weakness, it is conceivable 
that, prior to his surgery, the veteran experienced some 
range of motion loss with repeated use of the ankle and/or 
during flare-ups.  Hence, the RO appropriately assigned a 10 
percent evaluation for the ankle disability; this is 
consistent with the principle underlying the rating schedule 
that painful motion is entitled to at least the minimum 
evaluation for the joint.  See 38 C.F.R. § 4.59.  However, in 
the absence of more significant objective findings, the Board 
is unable to conclude that the veteran suffers such disabling 
pain as to effectively experience markedly limited motion 
with repeated use and/or during flare-ups, so as to warrant 
the maximum 20 percent rating under Diagnostic Code 5271.  

Accordingly, the Board finds that, for the period between the 
August 21, 1995, grant of service connection and the August 
7, 1997, award of a temporary total rating for convalescent 
purposes following surgery on the ankle, the 10 percent 
evaluation assigned for service-connected right ankle 
disability was appropriate, and that the criteria for a 
higher evaluation were not met.  As the 10 percent disability 
rating assigned represented the highest degree of disability 
since the effective date of the grant of service connection, 
there is no basis for staged rating during this period.

During the course of the appeal, the RO determined that the 
osteochondritis dissecans had worsened and warranted a 30 
percent rating under diagnostic code 5270 from March 1, 1998.  

Under Diagnostic Code 5270, ankle ankylosis in plantar 
flexion less than 30 degrees warrants a 20 percent rating.  
Ankle ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees 
warrants a 30 percent rating.  Ankle ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

The Board has carefully considered the evidence of record in 
light of the above-referenced criteria and finds that, since 
March 1, 1998, the veteran's osteochondritis dissecans of the 
right ankle has resulted in a level of disability that 
appears consistent with the maximum 40 percent evaluation for 
right ankle disability under Diagnostic Code 5270.  

As indicated above, the veteran was assigned a temporary 
total evaluation for right knee disability from August 1997 
through the end of February 1998.  As indicated in Dr. 
Feagan's December 1997 letter, the veteran's ankle initially 
appeared to be doing somewhat better following surgery; at 
that time, however, he had not yet been fitted for an ankle 
brace and had only partial weight bearing.  Following receipt 
of the ankle brace, a February 1998 VA examiner noted the 
veteran's complaints of, among other things, weakness, pain, 
and the inability to stay on his feet for long; however, 
weight bearing was good and motion limited moderately with 
pain.  A routine checkup in April 1998 also culminated in an 
assessment that the ankle was doing "okay," better with the 
brace.  In May 1998, however, the Chief of Orthopedic 
Services at the Durham VAMC presented a much more detailed 
account of the right ankle pathology and of functional 
limitations due to the veteran's right ankle.  Recent x-rays 
then revealed, among other things, an enlargement of the 
osteochondral defect, and increased degenerative process in 
the ankle.  In addition to the veteran's functional loss in 
ankle motion, the physician noted that the veteran had pain 
and weakness in inversion and eversion, that the veteran's 
ankle had lost strength and stamina, and that, given the 
veteran's inability to stand on his feet for more than a few 
minutes at a time, or to walk any distance, the veteran's 
ankle was a severely limiting factor in employability.  Mr. 
Abel, a certified Physician's Assistant, in his December 1998 
examination report essentially confirmed these findings, 
although Mr. Abel specifically indicated that the veteran was 
unable to return to any type of employment due to disability 
associated with the right ankle.  

Furthermore, a May 1999 VA contract examination revealed that 
the veteran's right ankle had 5 degrees of flexion deformity 
in what apparently was plantar flexion.  The right ankle 
could only flex an additional 15 degrees, resulting in a 
total of 20 degrees.  A report of a September 2001 contract 
examination also showed partial right ankle ankylosis, 
although the examiner opined that the condition was the 
functional equivalent of full ankylosis, and that the 
veteran's limited motion was further reduced by 50 percent 
due to weakened movement and excess instability.  

Thus, the medical evidence indicates that, since March 1, 
1998 (following the termination of a temporary total rating 
for osteochondritis dissecans of the right ankle), the 
service-connected right ankle condition has been manifested 
by ankylosis with 5 degrees of plantar flexion deformity and 
other limited motion, pain, weakness, instability, 
incoordination, lack of endurance, and abnormal movement, all 
of which necessitate an ankle brace and result in the 
veteran's inability to stand for more than a few minutes at a 
time, or to walk any appreciable distance.  The Board 
acknowledges that the objective medical evidence does not 
clearly establish ankle ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion deformity 
warrants a 40 percent rating.  However, in view of the above-
referenced significant medical findings, the extent of 
probable additional functional loss due to the factors noted 
in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca with use of the 
ankle, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the level of righ ankle 
disability is comparable to that required for the maximum 40 
percent evaluation under Diagnostic Code 5270; hence, that is 
the evaluation that should be assigned.  See 38 U.S.C.A § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

Because the 40 percent evaluation represents the maximum 
level of disability shown since March 1, 1998, and is the 
maximum assignable rating for ankle disability, there is no 
basis for staged rating during this period.   


ORDER

As the initial 10 percent rating for the veteran's service-
connected osteochondritis dissecans of the right ankle from 
August 21, 1995, through August 7, 1997, was proper, a higher 
evaluation is denied.

A 40 percent disability evaluation for the veteran's service-
connected osteochondritis dissecans of the right ankle is 
granted, subject to the laws and regulations governing the 
payment of monetary.  





REMAND

The veteran and his representative contend that he should be 
awarded a TDIU due to his service-connected right ankle 
disability.

The veteran raised a claim of service connection for a leg 
disorder secondary to his service-connected right ankle 
disability.  This issue has not been addressed by the RO.  
Because the resolution of the service connection issue may 
well impact the TDIU claim, these issues are considered 
inextricably intertwined, and must be decided together.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  It also appears that development pertinent to the 
service connection issue, and the TDIU issue, should be 
accomplished.

Under the Veterans Claims Assistance Act of 2000, VA 
examination is necessary when there is (a) competent evidence 
of current disability or persistent or recurrent symptoms of 
disability; (b) lay or medical evidence indicating that the 
disability or symptoms may be related to service (or to 
service-connected disability, as appropriate,; and (c) the 
record does not contain sufficient medical evidence to decide 
the claim.  See 38 U.S.C. § 5103A (West Supp. 2001).  

While the veteran indicates that he has a leg disability, the 
record does not appear to include any medical evidence 
confirming whether he, in fact, has such a disability, and, 
if so, the relationship, if any, between such a disability 
and the veteran's service-connected right ankle disability.  
Hence, medical examination and opinion in this regard would 
be helpful in resolving the service connection issue.  

Also, in regards to the TDIU issue, the Board notes that 
there are a number of medical opinions of record that address 
the veteran's unemployability.  A May 1998 letter from the 
Chief of Orthopedic Service at the Durham VAMC stated that 
the veteran's ankle disability was a severely limiting factor 
in employment.  A private physician opined in a December 1998 
evaluation report that the veteran should be considered 
unemployable in view of his age, previous occupation, and 
inability to walk for prolonged periods of time.  A December 
1998 examination report from a certified Physician's 
Assistant provided an opinion that the veteran was unable to 
return to any type employment due to his inability to stand 
for more than 10 minutes at a time or walk for any distance.  
The physician during a May 1999 VA contract examination 
opined that the veteran was unable to obtain gainful 
employment due to a number of health issues that resulted in 
significant disablement.  A September 2001 contract examiner 
opined that the veteran was unemployable due to his right 
ankle disability.  

As reflected above, in the two statements indicating that the 
veteran was unable to work due to ankle disability, both 
individuals pointed to the veteran's inability to stand as 
the basis for the opinion.  However, in view of the veteran's 
assertions as to a leg disability, medical opinion as to the 
extent to which any leg disability may contribute to the 
veteran's inability to stand would be helpful in resolving 
the TDIU issue.  Furthermore, a clear medical opinion as 
whether, notwithstanding any impairment due to nonservice-
connected disability, the veteran's service-connected ankle 
disability, either alone or in concert with other service-
connected disability renders him unable to obtain or retain 
substantially gainful employment, would resolve the apparent 
conflict in the medical evidence currently of record.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from VA medical facilities or 
those held by other governmental entities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board notes that the actions identified herein are 
consistent with the enhanced duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000.  See 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5100, 5102, 5203, 5103A 
and 5107 (West Supp. 2001)).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that full compliance with the 
Act has fully been completed.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claims on the merits. 

In readjudicating the veteran's entitlement to a TDIU, the RO 
must give meaningful consideration to the provisions of 
38 C.F.R. § 4.16(b) (2001), which set forth the procedures 
for assignment of a TDIU on an extra-schedular basis.  Hence, 
after adjudicating the service connection claim, the RO again 
determines that the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the RO must fully and clearly set 
forth a discussion of 38 C.F.R. § 4.16(b).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims files, and he and 
his representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After associating with the claims 
files all evidence received pursuant to 
the above-requested development, the 
veteran RO should arrange for the veteran 
to undergo VA orthopedic examination of 
his right ankle and legs.  The claims 
file, to include a complete copy of this 
decision/remand, must be made available 
to and be reviewed by the physician 
designated to examine the veteran.  All 
tests and studies (to include range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings reported in detail and 
correlated to a specific diagnosis.  The 
examiner should specifically indicate 
whether the veteran has any leg disorder.

After examination of the veteran, and 
consideration of his documented medical 
history and credible assertions, the 
examiner should render an opinion 
addressing the following:  a) whether it 
is as least as likely as not that any 
current leg disorder is proximately due 
to or the result of the veteran's 
service-connected right ankle disorder; 
and b) whether it is as least as likely 
as not that the veteran's service-
connected right ankle disability, either 
alone or in concert with any other 
service-connected disability, is severe 
enough to prevent him from obtaining or 
retaining substantially gainful 
employment, irrespective of any 
nonservice-connected disorders or health 
issues.  

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.  

5.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should adjudicate the claim for 
service connection for a leg disorder.  
Then, the RO should readjudicate the 
claim for a TDIU, to specifically include 
on an extra-schedular basis.  The RO 
should adjudicate each claim in light of 
all pertinent evidence of record and 
legal authority, to specifically include 
that cited to herein.  If the veteran 
fails to report for VA examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.  The RO 
must provide full reasons and bases for 
its determinations.

6.  If the claim for service connection 
for a leg disorder is denied, the RO must  
furnish to the veteran and his 
representative notice of the denial and 
of the veteran's appellate rights.  The 
veteran and his representative hereby are 
reminded that appellate review of this 
issue may only be obtained if a timely 
appeal as to this issue is perfected.  
While the RO should not return the claims 
file to the Board until the time period 
for filing an appeal as to this issue has 
expired, the veteran should, if desired, 
perfect an appeal as soon as possible to 
avoid any unnecessary delays associated 
with this appeal.

7.  If the TDIU claim continues to be 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes all of the pertinent 
laws and regulations, and afford them the 
appropriate time period in which to 
respond.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


